Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.981 Filed 08/25/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,                           CRIMINAL NO. 14-20034

v.                                                     HON. MATTHEW F. LEITMAN

ERRIC DEVOHN WATKINS,

                 Defendant.




             United States’ Response to Defendant’s Motion for
                          Compassionate Release



         Erric Watkins ran an armed narcotics operation out of his house in

a residential neighborhood. Sentenced as an Armed Career Criminal, he

now moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

Based on BOP records, it appears he has exhausted his claim, and it is

properly before this Court. Because his claimed medical conditions are

not “extraordinary and compelling,” and even if they were, because he

remains a danger to the community, his motion should be denied. 1


1
    BOP records for Defendant Watkins have been filed as Exhibit A, under seal, with this Court.

                                             Page 1 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.982 Filed 08/25/20 Page 2 of 21




         Since January 2020, the Bureau of Prisons has been preparing for

Covid-19, implementing strict precautions to minimize the virus’s spread

in its facilities. Following two recent directives from the Attorney

General, the Bureau of Prisons is also assessing its entire prison

population to determine which inmates face the most risk from Covid-19,

pose the least danger to public safety, and can safely be granted home

confinement. This process necessarily requires the Bureau of Prisons to

identify the best candidates for release, ensure that their homes are

suitable for home confinement, and arrange a way to quarantine each of

them for 14 days. As of August 19, 2020, these directives have already

resulted in at least 7,514 inmates being placed on home confinement—a

number that continues to climb. 2 See BOP Covid-19 Website.

      Watkins does not qualify for compassionate release. Watkins’s offense,

past behavior, and likelihood of recidivism make him a danger to the

community, which precludes release under USSG § 1B1.13(2). And the

§ 3553(a)        factors—which         the     Court        must   also   consider   under

§ 3582(c)(1)(A)—likewise do not support release.




2
    This number was 4,680 inmates on July 6, 2020.

                                             Page 2 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.983 Filed 08/25/20 Page 3 of 21




                        Background Information

      In 2016, Watkins pleaded guilty to being a felon in possession of

firearms, as an Armed Career Criminal.           He was running a drug

trafficking operation out of a residential home in Detroit. This Court

sentenced him to 180 months, below the guidelines and at the mandatory

minimum for his offense.

      Watkins is currently incarcerated at Yazoo City Low FCI. He has

served less than half his sentence. He is scheduled to be released on June

2, 2027. As will be discussed below, Watkins does not have any CDC

recognized health issues that would put him at a higher risk for a more

serious outcome if he were to contract Covid-19, but much of those are

under control.

      Watkins has moved for compassionate release, citing his medical

condition and the Covid-19 pandemic. But Watkins cannot overcome the

fact that he remains a danger under 18 U.S.C. §3553(a). His motion

should be denied.




                                  Page 3 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.984 Filed 08/25/20 Page 4 of 21




                                 Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.   The Bureau of Prisons’ precautions have mitigated
            the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. For over almost a decade, the Bureau of

Prisons has maintained a detailed protocol for responding to a pandemic.

Consistent with that protocol, the Bureau of Prisons began planning for

Covid-19 in January 2020.

     On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. See BOP Covid-19

Modified Operations Website. Since then, as the worldwide crisis has

evolved, the Bureau of Prisons has repeatedly revised its plan. To stop

the spread of the disease, the Bureau of Prisons has restricted inmate

movement within and between facilities. See id. Only limited group

gathering is allowed, and social distancing is maximized. Staff and

inmates are also issued face masks to wear in public areas. See BOP

FAQs: Correcting Myths and Misinformation.



                                  Page 4 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.985 Filed 08/25/20 Page 5 of 21




   Every newly admitted inmate is screened for Covid-19 risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in

quarantine for a minimum of 14 days or until cleared by medical staff.

Symptomatic inmates are provided with medical evaluation and

treatment and are isolated from other inmates until testing negative for

Covid-19 or being cleared by medical staff under the CDC’s criteria. In

areas with sustained community transmission, all staff are screened for

symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit

or higher are barred from the facility on that basis alone. A staff member

with other symptoms can be placed on leave by a medical officer.

   Other access to the facilities has likewise been restricted. Contractors

are only permitted access if performing essential services, and any

contractor who requires access is screened for symptoms and risk factors.

Social and legal visits have been suspended to limit the number of people

entering the facility and interacting with inmates. But to ensure that

relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month. Legal visits are permitted on a case-

by-case basis after the attorney has been screened for infection.


                                  Page 5 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.986 Filed 08/25/20 Page 6 of 21




   Like all other institutions, penal and otherwise, the Bureau of Prisons

has not been able to eliminate the risks from Covid-19 completely, despite

its best efforts. But the Bureau of Prisons’ measures will help federal

inmates remain protected from Covid-19 and ensure that they receive

any required medical care during these difficult times.

      B.    The Bureau of Prisons is increasing the number of
            inmates who are granted home confinement.

   The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. New legislation

now temporarily permits the Bureau of Prisons to “lengthen the

maximum amount of time for which [it] is authorized to place a prisoner

in home confinement” during the Covid-19 pandemic. Coronavirus Aid,

Relief, and Economic Security Act (CARES Act) § 12003(b)(2), Pub. L. No.

116-136, 134 Stat. 281, 516 (Mar. 27, 2020). The Attorney General has

also issued two directives, ordering the Bureau of Prisons to use the

“various statutory authorities to grant home confinement for inmates

seeking transfer in connection with the ongoing Covid-19 pandemic.” (03-

26-2020 Directive to BOP, at 1; accord 04-03-2020 Directive to BOP, at

1). The directives require the Bureau of Prisons to identify the inmates

most at risk from Covid-19 and “to consider the totality of circumstances

                                  Page 6 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.987 Filed 08/25/20 Page 7 of 21




for each individual inmate” in deciding whether home confinement is

appropriate. (03-26-2020 Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical. Over

4,680 federal inmates have been granted home confinement since the

Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Attorney General’s directives have explained,

these home-confinement decisions have required evaluating several

criteria:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease the
      inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP).

   These criteria not only make sense, but also fit the realities of the

Covid-19 pandemic far better than any other solution does. The Bureau

of Prisons cannot open its facilities’ gates indiscriminately and unleash

tens of thousands of convicted criminals, en masse. It must focus on the

inmates who have the highest risk factors for Covid-19 and are least

likely to engage in new criminal activity. This is true not just to protect

the public generally, but to avoid the risk that a released defendant will
                                  Page 7 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.988 Filed 08/25/20 Page 8 of 21




bring Covid-19 back into the jail or prison system if he violates his terms

of release or is caught committing a new crime. See 18 U.S.C.

§ 3624(g)(5); 34 U.S.C. § 60541(g)(2). The Bureau of Prisons’ home-

confinement initiative thus appropriately focuses on the inmates who

will most benefit from release and whose release is least risky.

   The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release? If a

prisoner would be unlikely to take release conditions or Covid-19

precautions seriously, he would also be far more likely than the general

public to contract and spread Covid-19 if released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not place

him at an even greater risk of contracting Covid-19, and does not place

members of the public at risk from him. It must assess components of the

release plan, including whether the inmate will have access to health


                                  Page 8 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.989 Filed 08/25/20 Page 9 of 21




care and other resources. It must consider myriad other factors, including

the limited availability of transportation right now and the probation

department’s reduced ability to supervise inmates who have been

released. All of those decisions require channeling resources to the

inmates who are the best candidates for release.

      Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of law,

a designation of a place of imprisonment under this subsection is not

reviewable by any court.”); United States v. Patino, No. 18- 20451, 2020

WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule, the

Court lacks authority to direct the operations of the Bureau of Prisons.”).

It is especially true now, given the Bureau of Prisons’ substantial and

ongoing efforts to address the Covid-19 pandemic.

II.     The Court should deny Watkins’s motion for compassionate
        release.

      Watkins’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009).

                                   Page 9 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.990 Filed 08/25/20 Page 10 of 21




 Quite the contrary: a district court’s authority to modify a defendant’s

 sentence is “narrowly circumscribed.” United States v. Houston, 529 F.3d

 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception, a

 district court “may not modify a term of imprisonment once it has been

 imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow.

 United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate

 release under 18 U.S.C. § 3582(c)(1)(A) is equally narrow.

    He   must    show    “extraordinary       and   compelling   reasons”   for

 compassionate release, and release must be “consistent with” the

 Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A). As

 with the identical language in § 3582(c)(2), compliance with the policy

 statements incorporated by § 3582(c)(1)(A) is mandatory. See Dillon v.

 United States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d

 707, 711 (6th Cir. 2014). To qualify, a defendant must have a medical

 condition, age-related issue, family circumstance, or other reason that

 satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1, and he must “not

 [be] a danger to the safety of any other person or to the community,”

 USSG § 1B1.13(2).




                                   Page 10 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.991 Filed 08/25/20 Page 11 of 21




    But even if a defendant is eligible for compassionate release, the

 district court may not grant the motion unless the factors in 18 U.S.C.

 § 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

 at sentencing, those factors require the district court to consider the

 defendant’s history and characteristics, the seriousness of the offense, the

 need to promote respect for the law and provide just punishment for the

 offense, general and specific deterrence, and the protection of the public.

 18 U.S.C. § 3553(a).

       A.     Watkins does not have medical conditions that would
              qualify as an “extraordinary and compelling reason” to
              grant compassionate release, and he is ineligible due
              to his dangerousness.

    Compassionate release must be “consistent with applicable policy

 statements    issued   by   the   Sentencing      Commission.”   18   U.S.C.

 § 3582(c)(1)(A). Congress tasked the Sentencing Commission with

 “describ[ing] what should be considered extraordinary and compelling

 reasons for [a] sentence reduction” under § 3582(c)(1)(A), as well

 developing “the criteria to be applied and a list of specific examples” for

 when release is permitted. 28 U.S.C. § 994(t).

    Because the Sentencing Commission has fulfilled Congress’s directive

 in USSG § 1B1.13, that policy statement is mandatory. Section

                                   Page 11 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.992 Filed 08/25/20 Page 12 of 21




 3582(c)(1)(A)’s   reliance   on   the    Sentencing   Commission’s    policy

 statements mirrors the language governing sentence reductions under 18

 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

 § 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same language

 in the same statute, it must be interpreted in the same way. Marshall,

 954 F.3d at 830. In both contexts, then, the Sentencing Commission’s

 restraints “on a district court’s sentence-reduction authority [are]

 absolute.” United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014);

 accord Dillon v. United States, 560 U.S. 817, 830 (2010).

    The First Step Act did not change that. It amended only who could

 move for compassionate release under § 3582(c)(1)(A). It did not amend

 the substantive requirements for release. United States v. Saldana, No.

 19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

 States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

 Apr. 20, 2020). Section 1B1.13 remains binding.

    Section 1B1.13 cabins compassionate release to a narrow group of non-

 dangerous defendants who are most in need. That policy statement limits

 “extraordinary and compelling reasons” to four categories: (1) the

 inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family


                                   Page 12 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.993 Filed 08/25/20 Page 13 of 21




 circumstances; and (4) other reasons “[a]s determined by the Director of

 the Bureau of Prisons,” which the Bureau of Prisons has set forth in

 Program Statement 5050.50. USSG § 1B1.13 cmt. n.1. As the Tenth

 Circuit recently explained, a district court “lack[s] jurisdiction” to grant

 compassionate release when a defendant’s circumstances do not fall

 within those categories. Saldana, 2020 WL 1486892, at *3.

    The Covid-19 pandemic does not, by itself, qualify as the type of

 inmate-specific condition permitting compassionate release. The Bureau

 of Prisons has worked diligently to implement precautionary measures

 reducing the risk from Covid-19 to Watkins and other inmates. Thus, as

 the Third Circuit has explained, “the mere existence of Covid-19 in

 society and the possibility that it may spread to a particular prison alone

 cannot    independently    justify    compassionate    release,   especially

 considering BOP’s statutory role, and its extensive and professional

 efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

    Watkins argues that his hypertension, sickle cell “trait,” and his race

 make him higher risk for a dire outcome if he contracted Covid-19.

    Watkins’ hypertension is considered “essential.”          This type of

 hypertension is not a risk factor. For a more thorough discussion, please


                                   Page 13 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.994 Filed 08/25/20 Page 14 of 21




 see Declaration of John M. Flack, MD, MPH, FAHA, MACP, FASH,

 Malam v. Adducci, No. 20-10829, E.D. MI, R. 115: Supplemental Exhibit,

 3943, filed June 15, 2020). Actually, since July 17, 2020, hypertension

 was moved to the “might” create a risk, not “will” create a risk.

    Watkins does not have sickle cell disease. The BOP has no record of

 him suffering from any sickle cell disease, and Watkins has produced no

 medical records showing it. Perhaps someone told him when he was

 younger that he carries the “trait,” but that only means that he carries

 the    gene     and    could     pass       it    on   to   a   child.   See

 cdc.gov/ncbddd/sicklecell/documents/scd%20factsheet_sickle%20cell%20

 trait.pdf, last visited August 20, 2020. Having the trait for sickle cell is

 completely different than suffering from sickle cell disease. Without any

 medical proof, this court should not consider Watkins’ claim.

    Watkins does not have any medical issues that qualify as

 “extraordinary and compelling.”

    Watkins has already contracted—and recovered from—Covid-19.

 Contrary to defendant’s assertion that he “managed to escape with his

 life,” he never went to the hospital. He was prescribed over the counter

 medication to control the condition. The day he visited the medical center


                                   Page 14 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.995 Filed 08/25/20 Page 15 of 21




 complaining, he did not even have a fever. They performed a chest xray

 and the records show nothing remarkable. So while Watkins did contract

 the virus, he, like the vast majority of people, did not experience any

 deadly symptoms.

    Watkins points to a study that discusses antibodies from post-Covid-

 19 patients. But the article acknowledged that while the results are

 “interesting and provocative,” more research is needed. And antibodies

 are not the sole factor at play. Moreover, the novel corona virus has been

 around since at least November 2019, and yet, there have been zero

 reported cases of reinfection.     While there really is no sure way of

 knowing yet if an individual can be re-infected (and how soon after

 contracting the virus that would happen), it is more persuasive that it

 has been almost a year post-discovery without a single reported case of

 reinfection. But experts seem to currently agree that the chances one

 will contract Covid-19 more than once are “highly unlikely” – at least in

 the     short      term.          See         https://www.advisory.com/daily-

 briefing/2020/07/24/covid-reinfection, last visited August 20, 2020.

 Other experts believe it will be years before we know.




                                   Page 15 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.996 Filed 08/25/20 Page 16 of 21




       On August 24, 2020, a reported reinfection occurred in Hong Kong.

 But, as one doctor remarked, “[t]he key question is not whether COVID

 reinfection occurs. It is whether reinfection will be severe . . . [s]evere

 reinfections will be very rare, and reinfections won’t cause a repeat of the

 pandemic.”     Study Confirms It’s Possible to Catch COVID Twice,

 https://www.webmd.com/lung/news/20200824/study-confirms-its-possible-to-

 catch-covid-twice (last visited August 25, 2020). So even if Watkins catches

 Covid-19 again (like a seasonal flu, as the study suggests), it will very

 likely be less serious the second time around. And with mild symptoms

 during the initial infection, he is simply not in danger of a dire outcome.

    But even if the combination of Watkins’s medical conditions and the

 Covid-19 pandemic satisfied the initial criteria for eligibility in USSG

 § 1B1.13 cmt. n.1, Watkins would remain ineligible for compassionate

 release because he is a danger to the community. Section 1B1.13(2) only

 permits release if a “defendant is not a danger to the safety of any other

 person or to the community, as provided in 18 U.S.C. § 3142(g).” It thus

 prohibits the release of violent offenders, including most drug dealers.

 See United States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010). It

 also bars the release of many other defendants. An evaluation of


                                   Page 16 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.997 Filed 08/25/20 Page 17 of 21




 dangerousness under § 3142(g) requires a comprehensive view of

 community safety—“a broader construction than the mere danger of

 physical violence.” United States v. Cook, 880 F.2d 1158, 1161 (10th Cir.

 1989) (per curiam).

    Adhering to § 1B1.13(2) is especially important given the current

 strain on society’s first responders and the rise in certain types of crime

 during the Covid-19 pandemic. Police departments in many cities have

 been stretched to their limits as officers have either contracted Covid-19

 or been placed in quarantine. Some cities, including Detroit, have seen

 spikes in shootings and murders. Child sex predators have taken

 advantage of bored school-aged kids spending more time online. Covid-

 19-based fraud schemes have proliferated. There are real risks to public

 safety right now, and those risks will only increase if our community is

 faced with a sudden influx of convicted defendants.

       Because Watkins’s release would endanger the community,

 § 1B1.13(2) prohibits reducing his sentence under § 3582(c)(1)(A).

 Watkins is not eligible for compassionate release.




                                   Page 17 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.998 Filed 08/25/20 Page 18 of 21




       B.    The factors in 18 U.S.C. § 3553(a) strongly weigh
             against compassionate release.

    Even when an inmate has shown “extraordinary and compelling

 reasons” and demonstrated that he is not dangerous, he is still not

 entitled to compassionate release. Before ordering relief, the Court must

 consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

 release is appropriate. See United States v. Austin, No. 15-20609, 2020

 WL 2507622, at *3–*5 (E.D. Mich. May 15, 2020) (holding that the

 “[d]efendant’s circumstances do not warrant compassionate release . . .

 under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411, 2020

 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying compassionate

 release because “the 18 U.S.C. § 3553(a) sentencing factors do not favor

 release”); see also United States v. Kincaid, 802 F. App’x 187, 188–89 (6th

 Cir. 2020) (upholding a district court’s denial of compassionate release

 based on the § 3553(a) factors). So even if the Court were to find Watkins

 eligible for compassionate release, the § 3553(a) factors should still

 disqualify him.

       The nature and circumstances of the offense are quite serious. His

 drug dealings were not small-time, limited transactions. The evidence

 showed multiple kilo-size packaging, a vacuum sealer and large bags,

                                   Page 18 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.999 Filed 08/25/20 Page 19 of 21




 multiple cell phones, a jimmy-rigged steel grinder to break down bricks

 of cocaine or heroin, and other indicia of larger scale drug activity. The

 effects of the presence of illegal narcotics in our community cannot be

 understated: from the distributers smuggling into the country, to the

 dealers on the street selling hand to hand, to the addicts desperate for

 the next high, the consequences are far-reaching and long lasting.

 Inherently, drug trafficking is a dangerous business.              Watkins

 maintained a firearm at the residence. His house on Rossini drive, in a

 residential neighborhood, served as a drug trafficking operation that

 placed the entire neighborhood in danger.

    This defendant has an extensive criminal history that includes a prior

 drug convictions. He was on double lifetime probation during the events

 occurring in this case. Even while in custody in this case, Watkins had

 to be disciplined for possessing a cell phone. (Ex. A: BOP Records).

    Releasing him now would not afford adequate deterrence or protect

 the public. His motion should be denied.

 IV.   If the Court were to grant Watkins’s motion, the United
       States requests a stay of the Order.

    If the Court were inclined to grant Watkins’s motion despite the

 government’s arguments above, the government requests that the parties

                                   Page 19 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.1000 Filed 08/25/20 Page 20 of 21




 be notified sufficiently in advance for the government to determine

 whether it will seek an emergency stay pending a possible appeal to the

 Sixth Circuit.



                                 Conclusion

    Watkins’s motion should be denied.

                                     Respectfully submitted,

                                     MATTHEW SCHNEIDER,
                                     United States Attorney

                                     s/Margaret M. Smith
                                     Assistant United States Attorney
                                     211 W. Fort Street, Suite 2001
                                     Detroit, MI 48226
                                     Phone: (313) 226-9135
                                     E-Mail: margaret.smith@usdoj.gov
                                     Bar No. P71413

 Dated: August 25, 2020




                                   Page 20 of 21
Case 2:14-cr-20034-MFL-MKM ECF No. 113, PageID.1001 Filed 08/25/20 Page 21 of 21




                           Certificate of Service

       I hereby certify that on August 25, 2020, I electronically filed the

 Sentencing Memorandum for the United States with the Clerk of the

 Court of the Eastern District of Michigan using the ECF system which

 will send notification of such filing to the following via electronic mail:

                             Richard M. Helfrick
                             Richard_Helfrick@fd.org



                                     s/Margaret M. Smith
                                     MARGARET M. SMITH (P71413)
                                     Assistant United States Attorney
                                     211 W. Fort Street, Suite 2001
                                     Detroit, MI 48226
                                     Phone: (313) 226-9135
                                     E-Mail: margaret.smith@usdoj.gov




                                   Page 21 of 21
